IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF A MEMBER                  § No. 519, 2017
OF THE BAR OF THE SUPREME                  §
COURT OF THE STATE OF                      §
DELAWARE:                                  § File No. 2011-0556-B
                                           §
       MASON E. TURNER, JR.                § CONFIDENTIAL1

                             Submitted: December 12, 2017
                             Decided:   February 23, 2018
                             Reissued: March 13, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.

PER CURIAM:

                                         ORDER

       This 23rd day of February 2018, it appears to the Court that the Board on

Professional Responsibility filed its Report in this matter under Rule 9(d)(5) of the

Delaware Lawyers’ Rules of Disciplinary Procedure finding no ethical violations

and thus recommending no sanction be imposed. Neither the Respondent nor the

Office of Disciplinary Counsel has filed objections to the Board's Report. The

Court has reviewed the matter carefully and concludes that the Board’s Report and

Recommendation should be approved.

       NOW, THEREFORE, IT IS ORDERED that the Report of the Board on

Professional Responsibility docketed on December 6, 2017 is hereby APPROVED.

The matter is hereby CLOSED.


1
  At Turner’s request, and without objection from the ODC, the Court has made this confidential
order public. In all other respects, however, the proceedings and record of the Board shall
remain confidential.